DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeil US 20100202899 in view of Kendrick US 20170307212.
 	McNeil discloses:
 	1. An aspirator assembly 10 for inflating inflatable devices (see the abstract), comprising: a bell housing 14 forming a proximal end of said aspirator assembly and including an 5ambient air inlet port (at 22) at which a check valve (comprising 58A-B) is located, said check valve being configured to enable ambient air to enter said ambient air inlet port when said check valve is open (see airflow into the inlet in 0012 and airflow through the aspirator in 0038); a mixing chamber (inside 18 in Fig 10, applicant has not labeled the mixing chamber in the drawings) having a distal portion comprising an outlet port 42, said mixing chamber being connected to said bell housing and defining a gas flow path between said inlet port and said outlet port, said gas flow path extending along a central longitudinal axis (see e.g. Fig 10), said outlet port 10being configured to be coupled to an emergency evacuation inflatable device (see e.g. inflatable in the abstract, it is noted that the outlet of McNeil is configured in the same manner as applicant’s aspirator); and a nozzle assembly 82 located in said mixing chamber and comprising a primary gas inlet port 70 and a plurality of passageway sections (90A-B), said passageway sections having internal passageways in fluid communication with said primary gas inlet port (see 0042-0043), said passageway sections including plural nozzle jets 86 extending in a direction toward said outlet port (see e.g. Fig 10), said passageway 15sections being of a generally symmetrical cambered top shaped cross-section comprising a rounded leading end (see Fig 6), said leading end being directed towards said inlet port (see Fig 6), whereupon pressurized primary gas introduced into said primary gas inlet port flows through said internal passageways to said nozzle jets from which it exits (see 0042-0043), thereby producing a venturi effect and partial 20vacuum adjacent said nozzle assembly within said mixing chamber to thereby cause said check valve to open, whereupon ambient air is drawn into said mixing chamber and around said nozzle assembly to said outlet port (see e.g. 0047 wherein the nozzle ejecting the pressurized fluid into the aspirator causing the check valve to open is the same arrangement applicant utilizes).  
 	McNeil does not disclose an airfoils shaped trailing edge and therefore does not disclose: a bottom airfoil shaped cross-section, and a tapering trailing end, said trailing end being directed toward said outlet port, said generally symmetrical cambered top and bottom airfoil shaped cross-sectional shape of said passageway sections serving to reduce turbulent flow of ambient air around said nozzle assembly.
 	However, in Fig 5B Kendrick discloses a nozzle assembly 104 having a airfoil shaped cross-section (see Fig 5B), and a tapering trailing end (see annotated Fig 5B herein), said trailing end being directed downstream pointing toward in the direction of flow (see annotated Fig 5B herein), said generally symmetrical cambered top and bottom airfoil shaped cross-sectional shape of said passageway sections serving to reduce turbulent flow of ambient air around said nozzle assembly (this is inherent in the shape of an airfoil).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an airfoil shape for the ducts 90 of McNeil having a trailing edge pointed into the flow direction as taught by Kendrick to gain the benefit of improving the aerodynamic characteristics of the ducts and/or to guide air in a desired manner as taught by Kendrick in 0115.    
 	

    PNG
    media_image1.png
    970
    733
    media_image1.png
    Greyscale

 	McNeil as modified above discloses (references made to McNeil unless specifically noted otherwise):
 	252. The aspirator assembly of Claim 1, wherein each of said nozzle jets 86 is a tubular member (see Fig 6).  
 	3. The aspirator assembly of Claim 2, wherein each of said tubular members 86 includes an open free end (bottom end in Fig 6) and a sidewall tapering in thickness toward said free end (see Fig 6 where nozzles 86 have a slight taper such they narrow at the bottom free end).  
 	4. The aspirator assembly of Claim 1, wherein plural ones of said passageway sections conjoin with each other to form at least one ring-like structure (see the sections of 90A-B in Fig 6).  
 	13. The aspirator assembly of Claim 1, wherein said bell housing comprises a ring (22), a pair of resilient flap sections (58A-B), and a support member (79), said ring having an outer surface (see Fig 2) and a generally planar undersurface (see bottom edge of ring in annotated Figs 2-3 herein), said undersurface forming a valve seat (see Fig 11), said support member (79) mounting said flap sections immediately adjacent said ring so that said flap sections are normally in 15engagement with said valve seat, but which flex upon the existence of said partial vacuum within said mixing chamber to move off of said valve seat (see e.g. Figs 9, 11 and 0047).  
  	
    PNG
    media_image2.png
    753
    432
    media_image2.png
    Greyscale

 	14. The aspirator assembly of Claim 13 wherein said outer surface of said ring is a rounded convex surface (see outer surface in annotated Figs 2-3 herein).  

Allowable Subject Matter
Claims 5-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746